DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “comprises”,  “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or rejected under 35 U.S.C. 103 as being unpatentable over DE 102019112795, hereafter “795”.
 “795” discloses a Load Measuring Arrangement, with Manufacturing And Measuring Method teaching or suggesting features of the claimed invention including a method and apparatus for measuring a stress applied to a body (element 14), with a magnetoelastic sensor (element 12), while simultaneously detecting an external magnetic field (using elements 20 and 22), and allocating a non-stress related influence affected by the external magnetic field (see description in page 3 of the translation) to the measured stress, the magnetoelastic sensor (element 12) being adapted and configured to interact with the magnetoelastic body wherein the magnetoelastic body has at least two magnetic zones (related to elements 11a and 11b), the magnetoelastic sensor comprising at least two coils (see figure 1), configured to be arranged adjacent to the magnetized zone of the magnetoelastic body (14), the coils each having a sensitivity, the sensitivity of the at least first being different from the sensitivity of the at least one second  (see figure 3); the at least one first coil  set up as a drive, the at least one second coil  being set up as driven coil (see page 18 of the translation), the at least first coil and the at the second coil 33being adapted and configured to read said magnetized zones of the magnetoelastic body when stress is applied to the magnetoelastic body and the external magnetic field affects the magnetoelastic sensor the at least two coils being adapted and configured to measure electric .

Claims 2-3 and 5-6, for the provision of dual band, numbers of the coils and their wiring or the sensitivity of the channels, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).